DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.          A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 06/28/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
Claims 1, 9, 17, have been amended.
Claims 4, 12, 25, and 26 have been cancelled.
No claims have been added.
Claims 1-3, 5-11, 13-24, and 27-28 are pending and are presented for examination on the merits.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “event listener” in claims 1 and 9. (Note: in computer science, “event listener”, as a nonce word, is a function that waits for an event to occur (www.computerhope.com), which is generic and no structure meaning in this term).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13-16, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim limitation “event listener” in claim 1 and 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of monitoring the blockchain transactions for defined events and triggering a pre-programmed action within the host organization upon occurrence of the event on the blockchain ([0294] of the specification filed on 01/31/2018). There is no disclosure of any particular structure and algorithm, either explicitly or inherently, to perform the monitoring and triggering function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2-3, 5-8, 10-11, 13-16, and 27-28 are rejected since they inherit this deficiency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, 13-16, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure and algorithm to perform the claimed function of monitoring the blockchain transactions for defined events and triggering a pre-programmed action within the host organization upon occurrence of the event on the blockchain. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 9-12, 17-20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (U.S. 20170085545), in view of Blackman (US 20200234386).
Regarding claims 1, 9 and 17, a first embodiment of Lohe discloses:
          A system to execute within a Distributed Ledger Technology platform host (DLT host) (By disclosing, “a “SOCOACT” system (Abstract of Lohe)), 
          a memory to store instructions  (paragraph [0442] of Lohe);
          a set of one or more processors (paragraph [0442] of Lohe);
          a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processor, the instructions stored in the memory are configurable to cause the system to perform operations (paragraph [0459] of Lohe) comprising:
           executing instructions via the processor to expose a blockchain services interface between the DLT host and a blockchain operated by the DLT host (By disclosing, “FIG. 41 shows a logic flow diagram illustrating embodiments of a smart contract generating (SCG) component for the SOCOACT. In FIG. 41, a smart contract generating request may be obtained at 4101. For example, the smart contract generating request may be obtained as a result of a participant using a smart contract generator (e.g., a website, an application) to generate a smart contract. See FIGS. 43-45 for examples of smart contract generator GUIs that may be utilized by the participant.” (See at least paragraph [0341] of Lohe); “The smart contract may be generated in a format compatible with a permissioned ledger at 4129 and submitted to the block chain at 4133” which teaches that the SOCOACT is interfaced with the blockchain ([0347] of Lohe); and the SOCOACT system operates the blockchain (Fig. 58 element 5819j of Lohe));
           executing instructions via the processor to receive a collaborative document signed by a first collaborator from a collaborative document processing system (By disclosing, “the smart contract generating request may be obtained as a result of a participant using a smart contract generator (e.g., a website, an application) to generate a smart contract”; and “the smart contract request may include data such as…contract parties, …, a cryptographic signature…”; the table in paragraph [0329] indicates that the cryptographic signature is the signature of Participant A; and “The SOCOACT server may notify Participant A and/or Participant B that the smart contract ([collaborator document]) has been signed by both parties and submitted to the block chain …” which teaches that the SOCOACT have received the signed collaborative document from a first collaborator (See at least paragraph [0341],  [0329] and [0332] of Lohe));
           executing instructions via the processor to create a blockchain asset comprising the collaborative document (By disclosing, “In one embodiment, SOCOACT allows for the creation of digital assets such that, for example, the Fed may issue funds on the blockchain. Upon creating a “trust” between counterparts with special encrypted token/smart contracts. Financial institutions would make a permissioned block chain where all counter parties know each other. Then counter parties can go to the SOCOACT facility and exchange existing assets” ([0121] of Lohe); and the asset can include smart contracts ([0329]-[0340] of Lohe)); 
            broadcasting, via the blockchain services interface, a blockchain transaction into circulation on the blockchain (By disclosing, “FIG. 6 shows a flowchart of a blockchain generation process for the SOCOACT. New transactions are broadcast to all nodes (step 602). ”  ([0168] of Lohe));
           identifying a second collaborator to validate the collaborative document (By disclosing, “Participant A 4002 may send a smart contract request 4021 to a SOCOACT Server 4006. For example, Participant A (e.g., a fund) may wish to engage in a repo transaction with Participant B 4004 (e.g., a dealer), and may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone) to access a smart contract generator to define the terms of a smart contract for the repo transaction and/or to facilitate generating the smart contract request. In one implementation, the smart contract request may include data such as …, contract parties, …”; “Participant B 4004 may agree to the proposed smart contract for the repo transaction”; and “The SOCOACT Server may notify Participant A and/or Participant B that the smart contract has been signed by both parties and submitted to the block chain using a smart contract confirmation” which infers that the participant B is identified ([0329]-[0332] of Lohe));
           executing an event listener at the DLT host separate from the blockchain and listening, via the event listener, for an event at the blockchain validating the blockchain transaction in response to broadcasting the blockchain transaction into circulation on the blockchain, wherein the event listener is configured to trigger a pre-programmed action within the DLT host upon occurrence of the event on the blockchain (By disclosing, “FIG. 6 shows a flowchart of a blockchain generation process for the SOCOACT. New transactions are broadcast to all nodes (step 602). The steps of this process that follow are performed iteratively for each miner node (step 603). Each miner node collects new transactions into a block (step 604). Each miner node works on finding a difficult proof-of-work for its block (step 606). At step 607, the SOCOACT determines whether a proof of work is found. If so, the process continues to step 608. Otherwise, the process returns to step 604 above.” which infers that the SOCOACT has a listening component that listens for an event from the miner nodes validated the blockchain transaction, and since the SOCOACT listening component listens for the validated transactions from the miner nodes, this listening component is separate from the blockchain ([0168] of Lohe); “SOCOACT provides the triggerable smart rules engine” ([0113] of Lohe); “This triggerable SOCOACT system may be used in all number of application” ([0111] of Lohe); “The medium of embodiment 511, wherein the instantiated aggregated crypto transaction trigger entry is configured to facilitate an action upon satisfaction of the crypto smart rule” ([1073] of Lohe); “a trigger event may be … detection of a specified crypto verification response (e.g., a valid crypto verification response, an invalid crypto verification response), and/or the like” ([0362] of Lohe));
           receiving, via the event listener, validation of the blockchain transaction from the second collaborator (By disclosing, “Participant A 4002 may send a smart contract request 4021 to a SOCOACT Server 4006. For example, Participant A (e.g., a fund) may wish to engage in a repo transaction with Participant B 4004 (e.g., a dealer), and may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone) to access a smart contract generator to define the terms of a smart contract for the repo transaction and/or to facilitate generating the smart contract request. In one implementation, the smart contract request may include data such as …, contract parties, …”; “Participant B 4004 may agree to the proposed smart contract for the repo transaction”; and “The SOCOACT Server may notify Participant A and/or Participant B that the smart contract has been signed by both parties and submitted to the block chain using a smart contract confirmation” which infers that the second collaborator validated the transaction by counter-signing the collaborative document ([0329]-[0332] of Lohe));
           triggering, via the event listener, instructions for validating that the second collaborator has verified the signature of the first collaborator by determining the second collaborator has applied a counter-signature to the collaborative document (By disclosing, “Participant A 4002 may send a smart contract request 4021 to a SOCOACT Server 4006. For example, Participant A (e.g., a fund) may wish to engage in a repo transaction with Participant B 4004 (e.g., a dealer), and may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone) to access a smart contract generator to define the terms of a smart contract for the repo transaction and/or to facilitate generating the smart contract request. In one implementation, the smart contract request may include data such as …, contract parties, …”; “Participant B 4004 may agree to the proposed smart contract for the repo transaction”; and “The SOCOACT Server may notify Participant A and/or Participant B that the smart contract has been signed by both parties and submitted to the block chain using a smart contract confirmation” which teaches that the instructions for validating the signature of participant B is triggered so that the SOCOACT can determine that “the smart contract has been signed by both parties” ([0329]-[0332] of Lohe)); and
          committing, via the blockchain service interface, the validated blockchain transaction onto the blockchain (By disclosing, “Upon successful execution of the trade order, the trade execution servers 104 transmit a trade confirmation message to the SOCOACT (step 2026). Once the confirmation message is received (step 2028), the Blockchain component 5843 of the SOCOACT 5801 commits the transaction to the blockchain (see, e.g., the process of FIG. 6) (step 2030)” (See at least paragraph [0216] of Lohe)).  
            Lohe does not disclose:
            associating, via the DLT host, a blockchain asset identifier with the first collaborator having signed the collaborative document according to the collaborative document processing system.
           However, Blackman teaches:
           associating, via the DLT host, a blockchain asset identifier with the first collaborator according to the collaborative document processing system (By disclosing, “Permissioned validator nodes 300, in this environment, are known and trusted entities that may create initial property blocks, generate new transaction blocks for property blockchains 200” ([0030] of Blackman); “the genesis block including property attributes including one more of the following: a physical address of the property, …, and an owner of the property ([first collaborator])” ([0007] of Blackman); “a unique hash value private key may be issued to the original owner of the property to establish ownership over the asset” ([0042] of Blackman); and “a new public key ([asset identifier]) associated with the issued private key may be recorded on the property blockchain” ([0051] of Blackman)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of signing the collaborative document by the first collaborator, in view of Blackman to include techniques of associating, via the DLT host, a blockchain asset identifier with the first collaborator according to the collaborative document processing system. Doing so would result in an improved invention because the identity of the individual associated with the blockchain asset can be disclosed to the nodes of the distributed ledger, thus the identity of the individual can be recorded and validated for the blockchain transaction, therefore increasing the accuracy and the security of the blockchain transaction.   

Regarding claims 2, 10, and 18, Lohe further discloses:
          receiving input regarding the collaborative document from the first collaborator via a user interface for the collaborative document processing application (By disclosing, “Participant A 4002 may send a smart contract request 4021 to a SOCOACT Server 4006. For example, Participant A (e.g., a fund) may wish to engage in a repo transaction with Participant B 4004 (e.g., a dealer), and may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone) to access a smart contract generator to define the terms of a smart contract for the repo transaction and/or to facilitate generating the smart contract request.” (See at least paragraph [0329], [0356]-[0357] and Fig. 43-45 of Lohe)); and 
         receiving, by the DLT host, the input regarding the collaborative document from the collaborative document processing application (By disclosing, “Participant A 4002 may send a smart contract request 4021 to a SOCOACT Server 4006. For example, Participant A (e.g., a fund) may wish to engage in a repo transaction with Participant B 4004 (e.g., a dealer), and may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone) to access a smart contract generator to define the terms of a smart contract for the repo transaction and/or to facilitate generating the smart contract request.” (See at least paragraph [0329], [0356]-[0357] and Fig. 43-45 of Lohe)).

Attorney Docket No.: 37633.6310B (A3236US2)Claims Serial No.: 15/885,811-2-document from the collaborative document processing application (By disclosing, “the smart contract request may include data such as a request identifier, contract type, contract parties, contract terms, contract inputs, oracles for external inputs,…” (See at least paragraph [0329] of Lohe)).  Regarding claims 3, 11, and 19, Lohe discloses limitations of claim 1 and 2. Lohe further discloses:
            wherein receiving the input regarding the collaborative document from the first collaborator comprises (By disclosing, “the smart contract request may include data such as a request identifier, contract type, contract parties, contract terms, contract inputs, oracles for external inputs, a cryptographic signature, a smart contract address, and/or the like”; and “the client may provide the following example smart contract request, substantially in the form of a HTTP(S) POST message including XML-formatted data” to the SOCOACT system (See at least paragraph [0329] of Lohe)):
receiving input regarding one or more of an identifier of the first collaborator (By disclosing, “Participant A signature” (See at least the table of paragraph [0329] of Lohe)), 
receiving identification of one or more additional collaborators (By disclosing, “Participant A, Participant B” (See at least the table of paragraph [0329] of Lohe)), 
receiving a message to be exchanged between the first collaborator and the additional collaborator(s) (By disclosing, “contract terms” (See at least the table of paragraph [0329] of Lohe)), 
receiving all or a portion of the collaborative document (By disclosing, “contract terms” (See at least the table of paragraph [0329] of Lohe)),
receiving the first collaborator’s signature of the collaborative document (By disclosing, “Participant A signature” (See at least the table of paragraph [0329] of Lohe)), and 
receiving a transaction regarding all or the portion of the collaborative document, wherein the transaction requires at least one of an insert, a modify, or a delete operation (By disclosing, “the smart contract may be stored in an arbitrary 80-byte header one may be allowed to send in a blockchain transaction”; the header can be updated (See at least paragraph [0347], [0234]-[0235], [0204] of Lohe)).

Attorney Docket No.: 37633.6310B (A3236US2)Claims Serial No.: 15/885,811-2-document from the collaborative document processing application (By disclosing, “the smart contract request may include data such as a request identifier, contract type, contract parties, contract terms, contract inputs, oracles for external inputs,…” (See at least paragraph [0329] of Lohe)).  Regarding claims 20, Lohe further discloses:
          receiving validation of the blockchain transaction from a second collaborator on the collaborative document that verified the first collaborator's signature of the collaborative document (By disclosing, “a payee can verify the signature of a payer to verify the chain of ownership” ([0152] of Lohe); “Participant A 4002 may send a smart contract request 4021 to a SOCOACT Server 4006. For example, Participant A (e.g., a fund) may wish to engage in a repo transaction with Participant B 4004 (e.g., a dealer), and may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone) to access a smart contract generator to define the terms of a smart contract for the repo transaction and/or to facilitate generating the smart contract request. In one implementation, the smart contract request may include data such as …, contract parties, …”; “Participant B 4004 may agree to the proposed smart contract for the repo transaction”; and “The SOCOACT Server may notify Participant A and/or Participant B that the smart contract has been signed by both parties and submitted to the block chain using a smart contract confirmation” which infers that the second collaborator validated the transaction by counter-signing the collaborative document ([0329]-[0332] of Lohe)).  Attorney Docket No.: 37633.6310B (A3236US2)Claims Serial No.: 15/885,811-2-document from the collaborative document processing application (By disclosing, “the smart contract request may include data such as a request identifier, contract type, contract parties, contract terms, contract inputs, oracles for external inputs,…” (See at least paragraph [0329] of Lohe)).  

Regarding claim 28, Lohe further discloses:
          receiving a smart contract document or portion thereof from the collaborative document processing application (By disclosing, “Participant A 4002 may send a smart contract request 4021 to a SOCOACT Server 4006. For example, Participant A (e.g., a fund) may wish to engage in a repo transaction with Participant B 4004 (e.g., a dealer), and may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone) to access a smart contract generator to define the terms of a smart contract for the repo transaction and/or to facilitate generating the smart contract request.” (See at least paragraph [0329], [0356]-[0357] and Fig. 43-45 of Lohe); and “Smart contract request data may be used by a smart contract generating (SCG) component 4029 to facilitate generating a smart contract and/or submitting the smart contract to the block chain” ([0331] of Lohe))
          the DLT hosted in a cloud computing environment with which the first collaborator interacts (By disclosing, “cloud services such as Amazon Data Services, Microsoft Azure, Hewlett Packard Helion, IBM Cloud services allow for SOCOACT controller and/or SOCOACT component collections to be hosted in full or partially for varying degrees of scale” ([0510] of Lohe); and “The SOCOACT server may notify Participant A and/or Participant B that the smart contract has been signed by both parties and submitted to the block chain …” ([0332] of Lohe)).
            Lohe does not expressly disclose:
            associating, via the DLT host, a blockchain asset identifier with the first collaborator having signed the collaborative document; and
            executing instructions at the DLT host via the processor to create a blockchain transaction comprising the blockchain asset and a blockchain asset identifier, wherein an individual associated with the blockchain asset is uniquely identifiable to tenants of the blockchain based on the blockchain asset identifier. 
           However, Blackman teaches:
           associating, via the DLT host, a blockchain asset identifier with the first collaborator (By disclosing, “Permissioned validator nodes 300, in this environment, are known and trusted entities that may create initial property blocks, generate new transaction blocks for property blockchains 200” ([0030] of Blackman); “the genesis block including property attributes including one more of the following: a physical address of the property, …, and an owner of the property ([first collaborator])” ([0007] of Blackman); and “a unique hash value private key may be issued to the original owner of the property to establish ownership over the asset” ([0042] of Blackman); and “a new public key ([asset identifier]) associated with the issued private key may be recorded on the property blockchain” ([0051] of Blackman)); and
            executing instructions at the DLT host via the processor to create a blockchain transaction comprising the blockchain asset and a blockchain asset identifier, wherein an individual associated with the blockchain asset is uniquely identifiable to tenants of the blockchain based on the blockchain asset identifier (By disclosing, “a new block is generated for property blockchain 200 for each new transaction that occurs with respect to the property” ([0036] of Blackman); “transaction information may be recorded for title transfers of the property, mortgages on the property, refinances of the property, foreclosures of the property, and land title transactions that fell out of escrow. The transaction information may include public keys ([blockchain asset identifier]) identifying the parties involved (e.g., buyer and seller)” ([0038] of Blackman); “a unique hash value private key ([asset identifier]) may be issued to the original owner of the property to establish ownership over the asset” ([0042] of Blackman); and “a new public key associated with the issued private key may be recorded on the property blockchain” ([0051] of Blackman)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of signing the collaborative document by the first collaborator, in view of Blackman to include associating, via the DLT host, a blockchain asset identifier with the first collaborator having signed the collaborative document; and executing instructions at the DLT host via the processor to create a blockchain transaction comprising the blockchain asset and a blockchain asset identifier, wherein an individual associated with the blockchain asset is uniquely identifiable to tenants of the blockchain based on the blockchain asset identifier.  Doing so would result in an improved invention because the identity of the individual associated with the blockchain asset can be disclosed to the nodes of the distributed ledger, thus the identity of the individual can be recorded and validated for the blockchain transaction, therefore increasing the accuracy and the security of the blockchain transaction.   

Claims 5-8, 13-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (U.S. 20170085545), in view of Blackman (US 20200234386), and further in view of Hopkins III et al. (U.S. 10521780).
Regarding claims 5, 13, and 21, Lohe further discloses:
           The method of claim 1, further performed by a second distributed ledger technology (DLT) platform host, the second host having at least a processor and a memory therein (By disclosing, “Distributed SOCOACTs: The structure and/or operation of any of the SOCOACT node controller components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. Similarly, the component collection may be combined in any number of ways to facilitate deployment and/or development. To accomplish this, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. As such a combination of hardware may be distributed within a location, within a region and/or globally where logical access to a controller may be abstracted as a singular node, yet where a multitude of private, semiprivate and publicly accessible node controllers (e.g., via dispersed data centers) are coordinated to serve requests (e.g., providing private cloud, semi-private cloud, and public cloud computing resources) and allowing for the serving of such requests in discrete regions (e.g., isolated, local, regional, national, global cloud access)”([0508] of Lohe)), the method comprising:
           receiving the blockchain transaction broadcasted into circulation on the blockchain (By disclosing, “[n]ew transactions are broadcast to all nodes”; “[a]nyone can install the Bitcoin software on a networked computer to begin running a node” (See at least paragraph [0168] of Lohe)); 
          receiving validation regarding the collaborative document from a second collaborator on the collaborative document that verified the first collaborator's signature of the collaborative document (By disclosing, “the smart contract request may include data such as…contract parties” ([0329] of Lohe); “a payee can verify the signature of a payer to verify the chain of ownership” (See at least paragraph [0152] of Lohe); “Participant B 4004 may agree to the proposed smart contract for the repo transaction” ([0330] of Lohe); and “The SOCOACT Server may notify Participant A and/or Participant B that the smart contract has been signed by both parties and submitted to the block chain using a smart contract confirmation” ([0332] of Lohe); and “[t]he network groups transactions into blocks, confirms that the transactions are valid, and adds the block to the blockchain” ([0077] of Lohe)); and 
         broadcasting the validated blockchain transaction into circulation on a blockchain (By disclosing, “Upon successful execution of the trade order, the trade execution servers 104 transmit a trade confirmation message to the SOCOACT (step 2026). Once the confirmation message is received (step 2028), the Blockchain component 5843 of the SOCOACT 5801 commits the transaction to the blockchain (see, e.g., the process of FIG. 6) (step 2030)” (See at least paragraph [0216] of Lohe)).  
         Lohe does not disclose, but Hopkins, however, discloses:
         providing the collaborative document or portion thereof from the received broadcasted blockchain transaction to the collaborative document processing application (By disclosing, “Implementations can optionally include one or more of the following features: completing the transaction further comprises accessing, by the first application, a digital contract associated with the transaction, the digital contract stored in the at least one blockchain; completing the transaction further comprises updating the digital contract to include a digital signature of a buyer; receiving a private key for accessing a product for which ownership is transferred in the transaction; the transaction is a sale of a vehicle from a seller to a buyer; the vehicle is associated with a public key; the private key enables operation of the vehicle; the buyer information indicates a source of funds to be transferred in the transaction…” which teaches that a smart contract can be provided to an application (See at least Col 1 line 58-Col 2 line 9 of Hopkins)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe in to include techniques of providing the collaborative document or portion thereof from the received broadcasted blockchain transaction to a collaborative document processing application as disclosed by Hopkins.  Doing so would result in an improved invention because this would allow a user sign, store, and/or review the collaborative document by using the application, thus improving the overall user convenience of the claimed invention.

Regarding claims 6, 14, and 22, Lohe further discloses:
           receiving the validation of the blockchain transaction, responsive to receiving the validated blockchain transaction broadcasted into circulation on the blockchain (By disclosing, “FIG. 6 shows a flowchart of a blockchain generation process for the SOCOACT. New transactions are broadcast to all nodes (step 602). The steps of this process that follow are performed iteratively for each miner node (step 603). Each miner node collects new transactions into a block (step 604). Each miner node works on finding a difficult proof-of-work for its block (step 606). At step 607, the SOCOACT determines whether a proof of work is found. If so, the process continues to step 608. Otherwise, the process returns to step 604 above. When a node finds a proof-of-work, it broadcasts the block to all nodes (step 608). Nodes accept the block only if all transactions in it are valid and not already spent (step 610). Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash (step 612)” ([0168] of Lohe); and “the transaction is then broadcast to the Bitcoin network. The network groups transactions into blocks, confirms that the transactions are valid, and adds the block to the blockchain” (See at least paragraph [0077] of Lohe)).  

Regarding claims 7, 15, and 23, Lohe further discloses:
          receiving validation regarding the collaborative document from the second collaborator via a user interface for the collaborative document processing application (By disclosing, “the smart contract generating request may be obtained as a result of a participant using a smart contract generator (e.g., a website, an application) to generate a smart contract.” ([0341] of Lohe); “Participant B 4004 may agree to the proposed smart contract for the repo transaction (e.g., borrow $1 Billion currency for 1 day using 9,174,312 shares of NASDAQ:AAPL as collateral), and may send a smart contract request 4025 to the SOCOACT Server 4006. For example, Participant B may use a client device to sign the proposed smart contract to indicate agreement and/or to facilitate generating the smart contract request.” ([0330] of Lohe)).

Regarding claims 8, 16, and 24, Lohe does not expressly disclose:
          receiving a second collaborative document or portion thereof from the collaborative document processing application;
           creating a second blockchain asset comprising the second collaborative document or portion thereof;
           creating a second blockchain transaction comprising the second blockchain asset and a second blockchain asset identifier associated with the second collaborator that countersigned the second collaborative document wherein an individual associated with the second blockchain asset is uniquely identifiable to tenants of the blockchain based on the second blockchain asset identifier;
           broadcasting the second blockchain transaction into circulation on the blockchain;
          receiving validation of the second blockchain transaction, responsive to broadcasting the second blockchain transaction in the blockchain; and
          committing the validated second blockchain transaction in a second block to the blockchain.
          However, Blackman teaches:
          receiving a second collaborative document or portion thereof from the collaborative document processing application (By disclosing, “a smart contract controlling disbursement of assets (i.e., seller's property and buyer's funds) is created based on a property purchase agreement 610. By way of example, consider a residential purchase property agreement by which a seller transfers a home to a buyer in exchange for a traditional currency or cryptocurrency. The purchase agreement terms and conditions may specify the purchase amount, the deposit amount, and various contingencies such as inspections, appraisals, loan approval, etc” which means different transactions has different smart contracts (See at least paragraph [0049] and Fig. 6 of Blackman); “a new block is generated for property blockchain 200 for each new transaction that occurs with respect to the property” ([0036] and Fig. 2 of Blackman)) (Note: a smart contract for a transfer from a first person to a second person can the first collaborative document, and a second smart contract for the transfer from the second person to a third person can be the second collaborative document); 
          creating a second blockchain asset comprising the second collaborative document or portion thereof (By disclosing, “a new block is generated for property blockchain 200 for each new transaction that occurs with respect to the property” ([0036] of Blackman); “transaction information may be recorded for title transfers of the property, mortgages on the property, refinances of the property, foreclosures of the property, and land title transactions that fell out of escrow. The transaction information may include public keys identifying the parties involved (e.g., buyer and seller)” ([0038] of Blackman); and “a smart contract may be created and placed on the property blockchain 200 to govern the transaction between the buyer and seller” (See at least paragraph [0045] of Blackman));
          creating a second blockchain transaction comprising the second blockchain asset and a second blockchain asset identifier associated with the second collaborator (By disclosing, “a new block is generated for property blockchain 200 for each new transaction that occurs with respect to the property” ([0036] of Blackman); “transaction information may be recorded for title transfers of the property, mortgages on the property, refinances of the property, foreclosures of the property, and land title transactions that fell out of escrow. The transaction information may include public keys identifying the parties involved (e.g., buyer and seller)” ([0038] of Blackman); and “Once all conditions have been met for transfer of ownership, at operation 650 the smart contract may issue a new private key to the buyer and record the property transfer information on the property blockchain 200. For example, a new public key ([asset identifier]) associated with the issued private key may be recorded on the property blockchain” ([0051] of Blackman));
          wherein an individual associated with the second blockchain asset is uniquely identifiable to tenants of the blockchain based on the second blockchain asset identifier (By disclosing, “in one embodiment the seller's ownership may be validated based on the history of property blockchain 200 and a unique hash private key that was issued to seller when the seller purchased the property” ([0046] of Blackman); “Once all conditions have been met for transfer of ownership, at operation 650 the smart contract may issue a new private key to the buyer and record the property transfer information on the property blockchain 200. For example, a new public key associated with the issued private key may be recorded on the property blockchain” ([0051] of Blackman));
           broadcasting the second blockchain transaction into circulation on the blockchain (By disclosing, “creating a new transaction block associated with the transfer of ownership of the property from the seller to the buyer; the permissioned nodes validating the new transaction block” which means the new transaction block is transmitted to the nodes on the blockchain (See at least paragraph [0008] of Blackman)); 
          receiving validation of the second blockchain transaction, responsive to broadcasting the second blockchain transaction in the blockchain (By disclosing, “creating a new transaction block associated with the transfer of ownership of the property from the seller to the buyer; the permissioned nodes validating the new transaction block; and adding the validated transaction block to the property blockchain” (See at least paragraph [0008] of Blackman)); and 
           committing the validated second blockchain transaction in a second block to the blockchain (By disclosing, “creating a new transaction block associated with the transfer of ownership of the property from the seller to the buyer; the permissioned nodes validating the new transaction block; and adding the validated transaction block to the property blockchain” (See at least paragraph [0008] of Blackman); and “a new block is generated for property blockchain 200 for each new transaction that occurs with respect to the property” ([0036] of Blackman)). 
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe, in view of Blackman to include techniques of receiving a second collaborative document or portion thereof from the collaborative document processing application; creating a second blockchain asset comprising the second collaborative document or portion thereof; creating a second blockchain transaction comprising the second blockchain asset and a second blockchain asset identifier associated with the second, wherein an individual associated with the second blockchain asset is uniquely identifiable to tenants of the blockchain based on the second blockchain asset identifier; broadcasting the second blockchain transaction into circulation on the blockchain; receiving validation of the second blockchain transaction, responsive to broadcasting the second blockchain transaction in the blockchain; and committing the validated second blockchain transaction in a second block to the blockchain.  Doing so would result in an improved invention because this would allow the transfer of the ownership of the blockchain assets being recorded, thus providing a more comprehensive blockchain record.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (U.S. 20170085545), in view of Blackman (US 20200234386), and further in view of Nolan et al. (US 20190035018).
Regarding claim 27, Lohe does not disclose, but Nolan, however, discloses: 
          broadcasting the blockchain transaction into circulation on a sidechain
connected with the blockchain (By disclosing, “[t]he initial insurance transaction 806 is recognized, for example, by miners, and posted 808 to the sidechain 804 as an initial transaction 810” (See at least paragraph [0126] of Nolan)).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe in to include techniques of broadcasting the blockchain transaction into circulation on a sidechain connected with the blockchain as disclosed by Nolan. Doing so would result in an improved invention because this would allow a subsequent transaction be implemented on the sidechain, since the sidechain can have its own miners and validation nodes and the sidechain network validates transactions and only periodically updates the root chain, thus exponentially increases transaction throughput, without sacrificing decentralization or security.




Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are not persuasive. 
Applicant argues that Lohe does not disclose receiving validation of the blockchain transaction from the second collaborator. The Examiner, respectfully disagrees. The Examiner notes that Lohe discloses that a first collaborator will firstly sign the collaborative document and send it to the SOCOACT. A second collaborator validates the transaction information in the signed collaborative document, applies a signature of the second collaborator on the collaborative document, and sends the counter-signed collaborative document back to the SOCOACT ([0329]-[0332] of Lohe), which means that the second collaborator validated the transaction. Therefore, Lohe teaches this limitation. 
The Applicant also argues that Lohe and Blackman does not disclose the added limitation “executing an event listener at the DLT host separate from the blockchain and listening, via the event listener, for an event at the blockchain validating the blockchain transaction in response to broadcasting the blockchain transaction into circulation on the blockchain, wherein the event listener is configured to trigger a pre-programmed action within the DLT host upon occurrence of the event on the blockchain”. The Examiner, respectfully disagrees. The Examiner notes that Lohe discloses “[n]ew transactions are broadcast to all nodes (step 602). The steps of this process that follow are performed iteratively for each miner node (step 603). Each miner node collects new transactions into a block (step 604). Each miner node works on finding a difficult proof-of-work for its block (step 606). At step 607, the SOCOACT determines whether a proof of work is found. If so, the process continues to step 608. Otherwise, the process returns to step 604 above.” which infers that the SOCOACT has a listening component that listens for an event from the miner nodes validated the blockchain transaction, and since the SOCOACT listening component listens for the validated transactions from the miner nodes, this listening component is separate from the blockchain ([0168] of Lohe). Lohe also discloses “SOCOACT provides the triggerable smart rules engine” ([0113] of Lohe); “[t]his triggerable SOCOACT system may be used in all number of application” ([0111] of Lohe); “[t]he medium of embodiment 511, wherein the instantiated aggregated crypto transaction trigger entry is configured to facilitate an action upon satisfaction of the crypto smart rule” ([1073] of Lohe); “a trigger event may be … detection of a specified crypto verification response (e.g., a valid crypto verification response, an invalid crypto verification response), and/or the like” ([0362] of Lohe). Therefore, Lohe reads this limitation. 
The Applicant also argues that Lohe and Blackman does not disclose the added limitation “triggering, via the event listener, instructions for validating that the second collaborator has verified the signature of the first collaborator by determining the second collaborator has applied a counter-signature to the collaborative document”. The Examiner, respectfully disagrees. The Examiner notes that Lohe discloses “Participant A 4002 may send a smart contract request 4021 to a SOCOACT Server 4006. For example, Participant A (e.g., a fund) may wish to engage in a repo transaction with Participant B 4004 (e.g., a dealer), and may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone) to access a smart contract generator to define the terms of a smart contract for the repo transaction and/or to facilitate generating the smart contract request. In one implementation, the smart contract request may include data such as …, contract parties, …”; “Participant B 4004 may agree to the proposed smart contract for the repo transaction”; and “The SOCOACT Server may notify Participant A and/or Participant B that the smart contract has been signed by both parties and submitted to the block chain using a smart contract confirmation” which means the instructions for validating the signature of participant B must be triggered so that the SOCOACT can determine that “the smart contract has been signed by both parties” ([0329]-[0332] of Lohe). Therefore, Lohe discloses this added limitation. 
Accordingly, the 35 U.S.C. § 103 rejection will be maintained.
		






                                                    Conclusion     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170300872 to Brown for disclosing system and method for managing transactions by using smart contracts.
US 20170005804 to Zinder for disclosing generating and processing blockchain transactions by using signed smart contracts.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685